 

 

 

REGULATION S

STOCK PURCHASE AGREEMENT

 

 

This Regulation S Stock Purchase Agreement (the "Agreement"), is dated as of
August 11, 2014 between San Lotus Holding Inc., a Nevada corporation having
offices at 3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102 (the
"Company"), and the individual purchasers whose names are set forth in
the Schedule A hereunder (each a "Purchaser" and, collectively, the
"Purchasers").  

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to the Purchasers in an
offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchasers agree to purchase from the Company an aggregate of
$17,897,202  US dollars or 88,556,167 shares (the "Shares"), of the Company's
common stock, par value $0.10per share, (the "Common Stock") at a per share
purchase price which shall be  $0.2021 per share (the "Purchase Price"). The
specific number of Shares that each Purchaser will purchase is set forth
in Schedule A attached hereto. Each Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this
subscription for the Shares, in whole or in part, prior to receipt by the
Company of the Purchase Price, or any applicable portion thereof, as set forth
in Article II hereafter.

 

1.2 Payment of Purchase Price; Closing.  This transaction will be closed at a
location outside the U.S. mutually designated by the Company and the Purchasers,
and each Purchaser will pay the applicable purchase price by wire transfer
within a reasonable time agreed to by the Company and the Purchaser following
execution of this Agreement. The Company will, within a reasonable period of
time upon receipt of the funds, cause the Share certificates to be delivered to
the Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

2.1. Representations by The Purchaser.  The Purchaser makes the following
representations and warranties to the Company:

 

(a)  Access to Information.  The Purchaser, in making the decision to purchase
the Shares, has relied solely upon independent investigations made by it and/or
its representatives, if any.  The Purchaser and/or its representatives during
the course of this transaction, and prior to the purchase of any Shares, has had
the opportunity to ask questions of and receive answers from the management of
the Company concerning the terms and conditions of the offering of the Shares
and to receive any additional information, documents, records and books relative
to its business, assets, financial condition, results of operations and
liabilities (contingent or otherwise) of the Company.

 

(b)  Sophistication and Knowledge. The Purchaser and/or its representative has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares.  The Purchaser is not relying on the Company with
respect to the tax and other economic considerations of an investment in the
Shares, and the Purchaser has relied on the advice of, or has consulted with,
only the Purchaser's own advisor(s).

 

(c)  Lack of Liquidity.  The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment.  The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

(d)   No Public Solicitation.  The Purchaser is not subscribing for the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Purchaser
in connection with investments in securities generally.  Neither the Company nor
the Purchaser has engaged in any 'Directed Selling Efforts in the U.S., ' as
defined in Regulation S promulgated by the U.S. Securities and Exchange
Commission under the Securities Act of 1933, as amended.

 

(e)    Authority.  The Purchaser has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes the Purchaser's valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement.

 

(f)    Regulation S Exemption.  The Purchaser understands that the Shares are
being offered and sold to it in reliance on an exemption from the registration
requirements of the United States federal and state securities laws under
Regulation S promulgated under the Securities Act of 1933, as amended, (the
"Securities Act") and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth herein in order to determine the applicability of
such exemptions and the suitability of the Purchaser to acquire the Shares.  In
this regard, the Purchaser represents, warrants and agrees that:

1

 

--------------------------------------------------------------------------------

 
 

 

 

(1) No Purchaser is a U.S. Person (as defined below).  A U.S. Person means any
one of the following:

 

(i)                   any U.S. Citizen;

(ii)                 any natural person resident in the United States of
America;

(iii)                any partnership or corporation organized or incorporated
under the laws of the United States of America;

(iv)               any estate of which any executor or administrator is a U.S.
person;

(v)                 any trust of which any trustee is a U.S. person;

(vi)               any agency or branch of a foreign entity located in the
United States of America;

(vii)              any non-discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. Person;

(viii)            any discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated or
(if an individual) resident in the United States of America; and

(ix)               any partnership or corporation if:

 

a.       organized or incorporated under the laws of any foreign jurisdiction;
And

 

b.       formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors   (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(2)  At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Purchaser was outside
of the United States.

 

(3)  The Purchaser will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law ("Restricted Period"), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(4)  The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(5)  The Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(6)  Neithor the Purchaser nor any person acting on the Purchaser's behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Citizens with
respect to the Shares and the Purchaser and any person acting on its behalf have
complied and will comply with the "offering restrictions" requirements of
Regulation S under the Securities Act.

 

(7) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(8)  Neither any Purchaser nor any person acting on the Purchaser's behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(9)    Each certificate representing the Shares shall be endorsed with the
following legends:

 

2

 

--------------------------------------------------------------------------------

 
 

 

"THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("THE SECURITIES
ACT")) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT. " 

 

"TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. " 

 

 

as well as any other legend required to be placed thereon by applicable federal
or state securities laws.

 

(10) The Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

3.1 Organization and Standing of the Company.  The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the "Transaction Documents"), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto.  The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

3.2 Corporate Action.  The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.

 

3.3 Governmental Approvals.  No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

3.4 Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company affecting any of its properties or assets, nor, to the best
knowledge of the Company, has there occurred any event or does there exist any
condition on the basis of which any litigation, proceeding or investigation
might properly be instituted.  The Company is not in default with respect to any
order, writ, injunction, decree, ruling or decision of any court, commission,
board or other government agency, which such default might have a material
adverse effect on the business, assets, liabilities, operations, Intellectual
Property Rights, (as defined hereinafter) management or financial condition of
the Company.  There are no actions or proceedings pending or, to the Company's
knowledge, threatened (or any basis therefor known to the Company) against the
Company which might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, Intellectual Property
Rights, affairs or financial condition of the Company or in any of its
properties or assets, or which might call into question the validity of any of
the Transaction Documents, any of the Shares, or any action taken or to be taken
pursuant hereto or thereto.

 

3.5 Compliance with Other Instruments.  The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any "change of control" or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.



3

 

--------------------------------------------------------------------------------

 
 

 

 

3.6 Disclosure.  There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by them
to the Purchaser and which materially adversely affects, or in the future in
their opinion may, insofar as they can now foresee, materially adversely affect
the business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company.  Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.

 

3.7 Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.

 

3.8 Refusal of Registration.  The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to Registration, or another exemption from registration, under
the Securities Act.

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Waiver; Cumulative Remedies.  No failure or delay on the part of any party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

4.2 Amendments; Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

4.3 Addresses for Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to the Purchaser.  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

4.4 Costs; Expenses and Taxes.   Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to the
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save the Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

4.5 Effectiveness; Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchaser and the respective
successors and assigns.

 

4.6 Survival of Representations and Warranties.  All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.

 

4

 

--------------------------------------------------------------------------------

 
 

 

4.7 Prior Agreements.  The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

4.8 Severability.  The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

4.9 Governing Law; Jurisdiction. 

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of Nevada without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
in the State of Nevada and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.  

 

(b) The Purchaser hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that the Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

4.10 Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

4.11 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

4.12 Further Assurances.  From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.

 

 

 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

 

< Signature Page to Follow >

 

 

5

 

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY:

 

 

 

San Lotus Holding Inc.

 

 

 

By:

/s/ Chen, Li Hsing

 

Name: Chen, Li Hsing

 

Title: Chairman of the Board

 

     

 

PURCHASERS:

 

 

 

Name

 

Signing Representative

 

Address

 

Shares Purchased

1

Ocean Reserve Ltd.

 

/s/Ocean Reserve Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

47,994,245

2

YU, CHIEN-YANG

 

/s/YU, CHIEN-YANG

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

1,666,667

3

CHANG, CHING

 

/s/CHANG, CHING

 

1802-4657 hazel st. Burnaby BC Canada. V5H 4R2

 

827,050

4

R&G INTERNATIONAL CO., LTD.

 

/s/R&G INTERNATIONAL CO., LTD.

 

9971 Deagle Road Richmond, BC, Canada V7A 1P9

 

32,000,012

5

CHEN TSENG, CHIH YING

 

/s/CHEN TSENG CHIH YING

 

9971 Deagle Road Richmond, BC, Canada V7A 1P9

 

1,777,783

6

CHEN, LI HSING

 

/s/CHEN LI HSING

 

9971 Deagle Road Richmond, BC, Canada V7A 1P9

 

2,562,849

7

YEN, HSIU CHEN

 

/s/YEN HSIU CHEN

 

5F, NO 57 TUNG HU RD, NEI HU DIST, TAIPEI TAIWAN

 

201,964

8

LEUNG, SIU WING

 

/s/LEUNG, SIU WING

 

5255 Jaskow Drive Richmond B.C. V7E 5H9

 

20,000

9

CHANG, HAO-CHUN

 

/s/CHANG, HAO-CHUN

 

7F., No.319-3, Huanzhong E. Rd., Zhongli City, Taoyuan County 320, Taiwan
(R.O.C.)

 

120,000

10

GU, YA-TING

 

/s/GU,YA-TING

 

No.269, Heping Rd., Yangmei City, Taoyuan County 326, Taiwan (R.O.C.)

 

12,591

11

LU, CHING-HO

 

/s/LU,CHING-HO

 

No.220, Jinhua Rd., East Dist., Taichung City 401, Taiwan (R.O.C.)

 

2,611

12

Mohialddin Khalid AL-Sawaf

 

/s/Mohialddin Khalid AL-Sawaf

 

Mohammed ALmaqudissi st. AL-basateen dist. Jeddah Saudi Arabia 21332

 

14,300

13

CHEN,LING-JU

 

/s/CHEN,LING-JU

 

No.2-77, Zhongqing Rd., Beitun Dist., Taichung City 406, Taiwan (R.O.C.)

 

4,662

14

CHEN,QUAN-PING

 

/s/CHEN,QUAN-PING

 

No.46, Ln. 88, Wuquan Rd., Shengang Dist., Taichung City 429, Taiwan (R.O.C.)

 

6,200

15

PENG, YI-CHEN

 

/s/PENG, YI-CHEN

 

No.123-1, Shuangliantan, Shuangtan Village, Sanyi Township, Miaoli County367,
Taiwan (R.O.C.)

 

2,325

16

LIU,SAN-YU

 

/s/LIU,SAN-YU

 

4F,No. 257,Sec. 2,Tiding Blvd.,Neihu Dist.,Taipei City 114 ,TAIWAN,R.O.C.

 

2,480

17

TSENG, HSIANG-CHIH

 

/s/TSENG, HSIANG-CHIH

 

No.687, Zhongzheng Rd., Miaoli City, Miaoli County 360, Taiwan (R.O.C.)

 

4,650

18

LIN,CHIA-LING

 

/s/LIN,CHIA-LING

 

No.387, Sec. 2, Binhai Rd., Toucheng Township, Yilan County 261, Taiwan (R.O.C.)

 

333

19

Benchmark Assets Management Limited

 

/s/Benchmark Assets Management Limited

 

No.123-1, Shuangliantan, Shuangtan Village, Sanyi Township, Miaoli County367,
Taiwan (R.O.C.)

 

6,956

20

Daphne Chen Ltd.

 

/s/Daphne Chen Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

50,590

21

Rocky Yu Ltd.

 

/s/Rocky Yu Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

50,590

22

Jackson Yu Ltd.

 

/s/Jackson Yu Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

50,590

23

Dennis Yu Ltd.

 

/s/Dennis Yu Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

50,590

24

Gu Gu Gu Ltd.

 

/s/Gu Gu Gu Ltd.

 

No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

706,363

25

Nan Fang Ltd.

 

/s/Nan Fang Ltd.

 

No.6, Ln. 580, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)

 

123,569

26

LIAO, MIAO-CHEN

 

/s/LIAO, MIAO-CHEN

 

No.9, Ln. 16, Minquan E. St., Caotun Township, Nantou County 542, Taiwan
(R.O.C.)

 

10,000

27

Chen, Chun-hung

 

/s/Chen Chun-hung

 

8F., No.37-1, Mingfeng St., Tucheng Dist., New Taipei City 236, Taiwan (R.O.C.)

 

2,000

28

Liu, Chi-Jen

 

/s/Liu, Chi-Jen

 

2F.-3, No.203, Sec. 2, Nanchang Rd., Zhongzheng Dist., Taipei City 100, Taiwan
(R.O.C.)

 

30,000

29

LIN, CHUN-HAN

 

/s/LIN, CHUN-HAN

 

No.379-9, Benguan Rd., Niaosong Dist., Kaohsiung City 833, Taiwan

 

254,197

 

6

 

--------------------------------------------------------------------------------

 
 

 

 

Schedule A

 

PURCHASER LIST

 

 

Purchaser

 

Purchase Amount(TWD)

 

Purchase Amount(USD)

 

Purchasing Shares

1

Ocean Reserve Ltd.

 

$287,594,246

 

$9,699,637.30

 

47,994,245

2

YU, CHIEN-YANG

 

$9,987,110

 

$336,833.40

 

1,666,667

3

CHANG, CHING

 

$4,955,903

 

$167,146.80

 

827,050

4

R&G INTERNATIONAL CO., LTD.

 

$191,752,551

 

$6,467,202.40

 

32,000,012

5

CHEN TSENG, CHIH YING

 

$10,652,946

 

$359,289.90

 

1,777,783

6

CHEN, LI HSING

 

$15,357,271

 

$517,951.80

 

2,562,849

7

YEN, HSIU CHEN

 

$1,210,221

 

$40,816.90

 

201,964

8

LEUNG, SIU WING

 

$119,845

 

$4,042.00

 

20,000

9

CHANG, HAO-CHUN

 

$719,072

 

$24,252.00

 

120,000

10

GU, YA-TING

 

$75,447

 

$2,544.60

 

12,591

11

LU, CHING-HO

 

$15,646

 

$527.70

 

2,611

12

Mohialddin Khalid AL-Sawaf

 

$85,689

 

$2,890.00

 

14,300

13

CHEN,LING-JU

 

$27,936

 

$942.20

 

4,662

14

CHEN,QUAN-PING

 

$37,151

 

$1,253.00

 

6,200

15

PENG, YI-CHEN

 

$13,933

 

$469.90

 

2,325

16

LIU,SAN-YU

 

$14,861

 

$501.20

 

2,480

17

TSENG, HSIANG-CHIH

 

$27,865

 

$939.80

 

4,650

18

LIN,CHIA-LING

 

$1,995

 

$67.30

 

333

19

Benchmark Assets Management Limited

 

$41,682

 

$1,405.80

 

6,956

20

Daphne Chen Ltd.

 

$303,150

 

$10,224.30

 

50,590

21

Rocky Yu Ltd.

 

$303,150

 

$10,224.30

 

50,590

22

Jackson Yu Ltd.

 

$303,150

 

$10,224.30

 

50,590

23

Dennis Yu Ltd.

 

$303,150

 

$10,224.30

 

50,590

24

Gu Gu Gu Ltd.

 

$4,232,715

 

$142,756.00

 

706,363

25

Nan Fang Ltd.

 

$740,458

 

$24,973.30

 

123,569

26

LIAO, MIAO-CHEN

 

$59,923

 

$2,021.00

 

10,000

27

Chen, Chun-hung

 

$11,985

 

$404.20

 

2,000

28

Liu, Chi-Jen

 

$179,768

 

$6,063.00

 

30,000

29

LIN, CHUN-HAN

 

$1,523,215

 

$51,373.20

 

254,197

 

Total

 

$530,652,034

 

$17,897,202

 

88,556,167

 